THOMAS, Justice.
The Petitioner, Mark Weber, seeks to invoke the original jurisdiction of this Court pursuant to Art. 5, § 3, Constitution of the State of Wyoming, by requesting a writ of prohibition. Weber asks that a Writ of Prohibition be directed to the Municipal Court of the Town of Jackson, Wyoming, and R. E. Stewart, the Municipal Judge, requiring the Court through the Judge to grant him a jury trial on a pending charge of a petty offense in Municipal Court.
According to his petition, on May 28, 1976, Weber was served with a Summons and Complaint by a police officer in Jackson, Wyoming, charging him with resisting an officer in violation of § 9-04-050 of the Jackson Municipal Code. Weber was cited to appear in Municipal Court on June 10, 1976, at 4:00 p. m. Weber through his attorney, immediately requested a jury trial on the charge. In a memorandum directed to Weber’s counsel the Municipal Judge advised counsel that he did not intend to impose a jail sentence upon conviction and therefore Weber had no right to a jury in the Municipal Court. The Judge cited Rule 5(d), W.R.Cr.P.J.C. which provides:
*699“Jury in Municipal Court. There shall be no right to demand a jury trial in municipal courts unless a jail sentence is to be imposed upon conviction; * *
The case then was set for trial on July 8, 1976, and the proceedings have been stayed pending disposition of Weber’s Petition for Writ of Prohibition.
In his petition Weber contends that the Judge’s refusal to allow his action to be tried by a jury:
1. Is unauthorized by law;
2. Constitutes an excess of the Judge’s discretion;
3. Is an abuse of the Judge’s jurisdiction.
Weber alleges that he has no plain, speedy or adequate remedy by appeal or otherwise. In his supporting memorandum he relies upon ambiguity and vagueness contrary to due process under Art. 1, § 6 of the Constitution of the State of Wyoming. He also complains of a violation of the provisions of Art. 1, § 7 of the Constitution of the State of Wyoming which declares that “Absolute, arbitrary power over the lives, liberty and property of freemen exists nowhere in a republic, not even in the largest majority.” Weber recognizes and concedes that he is not entitled to a jury trial as a matter of absolute right under the extant interpretations of the Sixth Amendment of the Constitution of the United States. This, of course, is the rule expressed in Shafsky v. City of Casper, Wyo., 487 P.2d 468 (1971) which holds that the rule is the same under the provisions of Art. 1, § 10 of the Constitution of the State of Wyoming.
Weber does claim, however, the benefit of the rules announced in State ex rel. Suchta v. District Court of Sheridan County, 74 Wyo. 48, 283 P.2d 1023 (1955), but this contention does not recognize the effect of the Wyoming Rules of Criminal Procedure for Justice of the Peace Courts and Municipal Courts (W.R.Cr.P.J.C.) upon the statutory scheme which was reviewed and relied upon in that case. Weber invokes Thomas v. Justice Court of Washakie County, Wyo., 538 P.2d 42 (1975) to induce the Court to deal with his right to a jury trial in the Municipal Court on the merits of that question.
Prom a time early in its history this Court has rather jealously guarded the writ of prohibition. In State ex rel. Bank of Chadron v. District Court, 5 Wyo. 227, 39 P. 749 (1895), the Court limited the utilization of the writ to preventing an inferior court or tribunal from usurping or exercising a jurisdiction with which it has not been vested by law. The writ was said to be appropriate when the court either has no jurisdiction of the subject matter or, having that, exceeds it in some incidental matter or in rendering judgment. The Court said that the writ of prohibition is not a writ of right, but is available in the sound discretion of the court issuing it. It is an extraordinary writ available only when the party seeking it is without other adequate means of redress for the wrong about to be inflicted by the act of the inferior tribunal. Review after the ordinary process of trial and decision in the court below was stated to be better for the orderly administration of justice.
These precepts have been reiterated. In a variety of factual contexts the-court has said that the writ of prohibition tests the jurisdiction of the lower court, and is available only if no jurisdiction of the subject matter has been afforded to that court, or if having that subject matter jurisdiction it in some manner exceeds the scope thereof. State ex rel. Sheehan v. District Court of Fourth Judicial District, Wyo., 426 P.2d 431 (1967); State ex rel. Pearson v. Hansen, Wyo., 409 P.2d 769 (1966); Spriggs v. District Court, 76 Wyo. 128, 301 P.2d 550 (1956); State ex rel. Kane v. Dobler, 53 Wyo. 252, 81 P.2d 300 (1938); State ex rel. Richmond v. District Court, 45 Wyo. 29, 14 P.2d 673 (1932); State ex rel. Rex Investment Co. v. District Court, 37 Wyo. 206, 260 P. 185 (1927); Keefe, et al. v. District Court, 16 Wyo. 381, 94 P. 459 (1908); State ex rel Mau v. Ausherman, 11 Wyo. 410, 72 P. 200 (1903); reh. den., 11 Wyo. 438, 73 P. 548 (1903); Dobson v. Westheimer, 5 Wyo. 34, 36 P. 626 (1894). The writ of prohibition is discretionary and not a matter of right; *700it is not favored and is issued only with caution; and it is not issued in a doubtful case. State ex rel. Sheehan v. District Court, supra; State ex rel. Pearson v. Hansen, supra; State ex rel. Powell v. Ilsley, Wyo., 387 P.2d 676 (1963); State ex rel. Poston v. District Court, 39 Wyo. 24, 269 P. 35 (1928); State ex rel. Jones v. District Court, et al., 37 Wyo. 516, 263 P. 700 (1928); State ex rel. Rex Investment Co. v. District Court, supra; State ex rel. Poston v. District Court, 31 Wyo. 413, 227 P. 378 (1924); City of Sheridan v. Cadle, 24 Wyo. 293, 157 P. 892 (1916). Even if appropriate under the foregoing tests, a writ of prohibition still is not granted if the petitioner has available some other plain, speedy, and adequate remedy, which normally encompasses review on appeal after trial. State ex rel. Sheehan v. District Court, supra; State ex rel. Pearson v. Hansen, supra; State ex rel. Frederick v. District Court, Wyo., 399 P.2d 583, 12 A.L.R.3d 1 (1965); State ex rel. Owen v. District Court, Wyo., 393 P.2d 806 (1964); State ex rel. Richmond v. District Court, supra; State ex rel. Poston v. District Court, supra; State ex rel. Walls v. District Court, 38 Wyo. 427, 267 P. 1060 (1928); State ex rel. Jones v. District Court, supra; State ex rel. Brainard v. District Court, 34 Wyo. 288, 243 P. 123 (1926); State ex rel. Mau v. Ausherman, supra; State ex rel. Bank of Chadron v. District Court, supra.
In a limited number of instances this Court has recognized that exceptional or extraordinary circumstances may justify the issuance of the writ of prohibition. Thomas v. Justice Court, supra; State ex rel. Sheehan v. District Court, supra; State ex rel. Suchta v. District Court, supra. In State ex rel. Sheehan v. District Court, supra, however, the Court noted that the right of appeal from final orders and judgments is usually an adequate remedy, especially if there is no showing of harassment or that undue hardship would result, or that no apparent cause of action has been asserted. One of the reasons the issuance of the writ of prohibition is closely guarded is that it does result in a disruption of the usual course of legal proceedings. State ex rel. Sheehan v. District Court, supra; State ex rel. Owen v. District Court, supra; State ex rel. Bank of Chadron v. District Court, supra. In the Bank of Chadron case the Court particularly advised that a mistaken exercise of jurisdiction or of its acknowledged powers by an inferior court will not justify resort to the extraordinary remedy of prohibition. It went on to point out that an error or mistake in practice affords no foundation for the writ unless indeed it involves the doing of something which is contrary to the laws of the land. To the same effect is State ex rel. Mau v. Ausherman, supra.
Comparing Weber’s Petition for Writ of Prohibition to these standards, no complaint is made that the Municipal Court of the Town of Jackson is without jurisdiction over the subject matter of the charge against Weber. Weber recognizes that he does not have an absolute right to a jury trial for this petty offense. The essence of his complaint is that under the language of Rule 5(d), W.R.Cr.P.J.C., he could not be sentenced to jail upon conviction unless he had been tried by a jury. He complains, therefore, that the denial of a jury trial represents a prejudgment of his cause by the Judge of the Municipal Court. He does not deal with the alternative possibility that it represents nothing more than circumscription by the Judge of the authority otherwise available to him to impose a jail sentence.
Weber here seeks to test the constitutionality of the procedure presented by Rule 5(d), W.R.Cr.P.J.C. without demonstrating any effect of such a procedure upon the jurisdiction of the municipal court. His contention is nothing more than an argument that the municipal court was pursuing an erroneous course of action, not that it was engaged in any sort of proceeding over which it did not have jurisdiction. The authorities cited above make it clear that Weber has not been able to show a lack of jurisdiction over his person or a lack of jurisdiction over the subject matter, nor has he been able to show any extraordinary circumstances rendering the usual and ordi*701nary processes of law inadequate. State ex rel. Sheehan v. District Court, supra. Consequently, the Petition for Writ of Prohibition must be denied in accordance with the foregoing authorities.